DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joe Butcher (314-584-4083) on (8-19-2022).
The application has been amended as follows: 
A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising: filling at least a portion of the through-hole with a potting compound; initially heating the potting compound to set the potting compound within the through- hole; drilling a hole through the potting compound that is set within the through-hole; inserting a portion of a cartridge heater into the through-hole[[;]],wherein the inserting comprises inserting a shaft of the cartridge heater into the hole through the potting  compound; and curing the potting compound with the cartridge heater.                                                                                             
                                                     Allowable Subject Matter
Claims 1-4, 7-14 & 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, 7-14 & 14-24, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Menier et al. (FR-2,985,680) as instantly claimed is that while the prior art of Menier teaches The method involves placing a hole (16) that is formed in a composite material panel (10) in an injection volume (V) of resin in a water-tight manner. The resin is injected into the injection. A portion of the composite material panel surrounding the hole is pressed followed by heating the resin. However, Menier does not disclose initially heating the potting compound to set the potting compound within the through. Nor does Menier teach drilling a hole through the potting component that is set within the through-hole. Menier only teaches drilling to make the hole cleaner prior to the injection of resin. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715